Citation Nr: 0028739	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-11 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for residuals of injury 
to the left testicle.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
injury to the right calf.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.  

This appeal arises from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the claim for service connection 
for post-traumatic stress disorder and denied the requests to 
reopen the claims for service connection for a left testicle 
injury and an injury to the right calf.  

Appellate consideration of the issue of entitlement to 
service connection for residuals of injury to the left 
testicle will be deferred pending completion of the 
development requested in the REMAND portion of this decision.  
Further appellate consideration of the merits of the issue of 
entitlement to service connection for post-traumatic stress 
disorder will be deferred pending completion of the 
development requested in the REMAND portion of the decision.


FINDINGS OF FACT

1.  The veteran has submitted a current diagnosis of post-
traumatic stress disorder, predicated upon stressors 
encountered while serving as a Marine in Nagasaki, Japan 
after the atomic bomb was detonated.  

2.  The RO denied the claim for service connection for an 
injury to the right calf in May 1962.  The veteran did not 
appeal that determination.  It is the most recent final 
disallowance of the claim.  

3.  The evidence submitted since the last final disallowance 
of the claim for service connection for a right calf injury 
is not new or material.  




CONCLUSIONS OF LAW

1.  The veteran has submitted a well grounded claim for 
service connection for post-traumatic stress disorder.  
38 U.S.C.A. § 5107 (West 1991).  

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for a right calf 
injury.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations.  Service connection may be 
granted for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

On June 18, 1999, VA published a final rule in the Federal 
Register which amended 38 C.F.R. § 3.304(f).  Pursuant to the 
amendment, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f), effective March 7, 1997.  

It is noted that that provisions of 38 C.F.R. § 3.304(f) used 
to require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an unequivocal 
one.  Cohen v. Brown, 10 Vet. App. 128 (1997).  However, as 
indicated above, this regulation was amended in June 1999.  
These amendment, in part, eliminated the requirement of a 
"clear diagnosis."  61 Fed. Reg. 32,807-32,808.  In the 
instant case, the amendments to 38 C.F.R. § 3.304(f) were to 
conform the regulation to the holding of the United States 
Court of Appeals for Veterans Claims (Court) in Cohen, supra, 
and that elimination of the requirement of a "clear 
diagnosis," lessened the burden on the veteran.  

When a claim is denied by the RO and the claimant fails to 
timely appeal that decision by filing a Notice of 
Disagreement (NOD) within the one-year period prescribed in 
38 U.S.C.A § 7105(b)(1), that decision becomes final.  38 
U.S.C.A. § 7105(c); see also Person v. Brown, 5 Vet. App. 
449, 450 (1993) (failure to timely appeal an RO decision 
within one-year period renders the decision final).  However, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108; see also 38 U.S.C.A. 
§ 7104(b); Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Suttman 
v. Brown, 5 Vet. App. 127, 135-36 (1993) (applying § 5108 
provisions for reopening final claims to RO decisions 
rendered final by operation of § 7105(c)).

Thus, under the applicable law, VA must reopen a prior final 
disallowance of a claim when "new and material evidence" is 
presented or secured with respect to the basis for the 
disallowance of that claim.  See 38 U.S.C.A. §§ 5108, 
7104(b), 7105(c).  

The Court recently announced a three-step analysis to apply 
in determining whether to reopen previously and finally 
denied claims.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board of Veterans' Appeals (Board) 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened (as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Federal Circuit Court of Appeals (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it would not be enough to 
convince the Board to alter a prior decision.  

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In determining whether evidence is new and 
material, "the credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510 (1992).  


Factual Background.  The veteran's U.S. Marine Corp Report of 
Separation reveals that he served on active duty from 
November 1943 to April 1946.  

On service entrance examination in November 1943 the 
veteran's genito-urinary system was noted to be normal.  The 
extremities were also noted to be normal.  On service 
separation examination in April 1946 extremities and genito-
urinary system were noted to be normal.  There are no service 
medical records of treatment for any injury or disability 
involving the right calf or left testicle.  

A VA examination in June 1954 revealed that the genito-
urinary system and musculoskeletal system were deemed normal.  

In March 1962 the veteran filed a claim for service 
connection for swelling and soreness of the left testicle and 
an injury to the right calf.  The veteran indicated that his 
left testicle disorder had been aggravated in service in 
1944.  He stated he had been treated at the base hospital in 
Honolulu, Hawaii.  He also wrote that he had been treated for 
an injury to the right calf at the hospital in San Francisco.  

The RO, in May 1962, denied the claims for service connection 
for a swelling of the left testicle and an injury to the 
right leg on the basis that no evidence had been submitted 
that either disability existed.  A letter was sent to the 
veteran in May 1962 informing him that his claims had been 
denied.  

In June 1962 the RO received records of VA hospitalization of 
the veteran in July 1961.  The veteran was treated for a 
varicocele and a left varicocelectomy was performed.  A 
history of injuring the left testicle when the veteran was 
nine years old was noted.  He had no difficulty until he was 
eighteen years old, when he was in the Army.  He had a 
painful swelling of the left scrotum which subsided after 
several days.  It had recurred several times a month since 
that time.  He was unable to work at that time because of the 
frequent swelling and pain.  

The veteran filed a claim for service connection for right 
ankle, right calf and right leg disabilities in March 1981.  
The RO sent the veteran a letter in April 1981.  He was 
informed that his application did not reopen his claim and 
that new and material evidence was required.  

Private medical records were received by the RO in November 
1992.  They noted the absence of the left testicle.  

A VA examination report from July 1993 revealed that the left 
testicle was either absent or severely atrophic.  In 
parentheses a history of childhood injury was noted.  

A private social worker interviewed the veteran in August 
1996.  His report included a history of he veteran injuring 
his right inner calf prior to service.  The injury was 
treated at home without complications.  He had also damaged a 
testicle as a boy.  It required treatment while in the 
service.  The veteran told the social worker he was treated 
for the swollen testicle and swollen leg at the Parris Island 
dispensary.  The running and strenuous exercise in service 
had aggravated both conditions.  

The veteran told the social worker that his military history 
included deployment to Nagasaki, Japan.  He was there for 
four months.  While there he had more trouble with his 
testicle and leg.  He was troubled by the total destruction.  
He remembered the burns on the survivors, especially the 
civilians and children.  He could still remember the smell of 
the burned flesh and hear crying.  He described intrusive 
thoughts and memories that bothered him to the point he 
avoided thinking or talking about them.  He demonstrated 
minimal symptoms of emotional distress.  The diagnoses 
included:  post status, puncture wound to the right inner 
calf prior to military service and testicular damage prior to 
induction with aggravation in service.  

The veteran requested that his claims for service connection 
for an injury of the left testicle and the right leg be 
reopened.  He also filed a claim for service connection for 
post-traumatic stress disorder.  He submitted a post-
traumatic stress disorder questionnaire.  The veteran wrote 
that he was sent to Nagasaki, Japan when the war was over.  
He was assigned to clean-up details in the city.  He saw 
bodies and burned people all over.  He could still see them 
and smell the burned flesh.  It still bothered him.  

The RO wrote the veteran a letter in March 1997.  The letter 
informed the veteran that service connection had previously 
been denied for disabilities of the right leg and testicle.  
The RO advised the veteran that new and material evidence was 
needed to reopen his claim.  

In response to the veteran's claim for service connection for 
post-traumatic stress disorder, the RO requested copies of 
his service personnel records.  In September 1997 the RO 
received copies of his service personnel records.  They 
included a notation that he had disembarked at Nagasaki, 
Japan, as part of the Army of Occupation on September 28, 
1945.  

A VA examination of the veteran for mental disorders was 
conducted in December 1997.  The veteran reported that he 
felt unsafe aboard ship because the ships could be torpedoed.  
He was never shot at and never felt his life was in danger.  
He witnessed a truck rolling over some people. They were 
injured, but not badly.  He witnessed people with burns on 
their bodies from the atomic bomb.  His job at Nagasaki was 
to unload supplies.  He did not have a lot of direct contact 
with the native people.  The examiner found no evidence of 
thought disorder, mood disturbance or psychosis.  Diagnostic 
testing was administered.  The examiner concluded that the 
veteran did not meet the basic criteria of post-traumatic 
stress disorder or any other mental disorder.  No diagnoses 
of a mental disorder were made.  

The RO in a December 1997 rating action denied service 
connection for post-traumatic stress disorder and denied the 
request to reopen the claims for service connection for 
swelling of the left testicle and injury to the right leg or 
calf.  The veteran filed notices of disagreement with that 
decision.  A statement of the case was issued in April 1999.  
The issues were listed as service connection for post-
traumatic stress disorder and whether new and material 
evidence had been submitted to reopen the claims for service 
connection for a left testicle disorder and an injury to the 
right calf.  The veteran submitted his substantive appeal in 
May 1999.  

In June 1999 the RO received April 1998 VA records which 
included complaints of pain in the right testes.  The left 
testes was noted to be small and hard.  Also received were 
June 1998 VA records which included complaints of bilateral 
leg pain and swelling.  April 1999 VA records included a 
psychologist screening note.  According to the note, the 
veteran reported seeing women and children with radiation 
burns.  He had nightmares about his experiences in Japan.  
Other bombings reminded him of Nagasaki.  The psychologist 
diagnosed Major Depressive disorder and R/O post-traumatic 
stress disorder.  

Analysis.  

Service Connection for Post-traumatic Stress Disorder

A person who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [section 5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has held 
that a post-traumatic stress disorder (PTSD) claim is well 
grounded where the veteran has "submitted medical evidence of 
current PTSD; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen (Douglas) v. Brown, 10 Vet. App. 
128, 137 ( 1997); see also Gaines v. West, 11 Vet. App. 353, 
357 (1998) and Harth v. West, No. 98-2061 (U.S. Vet. App. 
July 19, 2000).  The credibility of the evidence presented in 
support of a claim is generally presumed when determining 
whether it is well grounded and at the well-groundedness 
stage, VA may not weigh credibility of evidence submitted in 
support of claim.  Elkins v. West, 12 Vet. App. 209, 219 
(1999) (en banc) (citing Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995)).

The claims folder includes current diagnoses of PTSD based on 
the veteran's recitation of alleged incidents which occurred 
while he was stationed in Nagasaki after the atomic bomb was 
dropped.  In Cohen v. Brown, 10 Vet. App. 128, 136-37 (1997), 
the Court held that the veteran had submitted a well grounded 
claim for service connection for PTSD, because he had 
submitted medical evidence of a current disability, lay 
evidence of an in-service stressor, and a nexus between 
service and the current PTSD.  See also Patton v. West, 
12 Vet. App. 272, 277 (1999).  In view of the above, the 
Board finds that the veteran has submitted a well grounded 
claim for service connection for PTSD.  

New and Material Evidence

The RO denied the veteran's claim for service connection for 
injury to the right calf in May 1962.  A letter was sent to 
the veteran by the RO in May 1962 informing him that his 
claim had been denied.  A review of the claims file shows 
that the submissions received within one year of the May 1962 
RO rating action do not include a notice of disagreement with 
that determination.  The veteran did not appeal the May 1962 
rating action.  For that reason the May 1962 rating action 
became final.  38 U.S.C.A. § 7105 (West 1991).  

The only evidence submitted since the May 1962 rating action 
which refers to the right calf are the statements of the 
veteran to the social worker in August 1996.  He gave a 
history of injuring the right calf prior to service.  He told 
the social worker he was treated for the swollen leg at the 
Parris Island dispensary.  The social worker noted a 
diagnosis of puncture wound to the right inner calf prior to 
service.  

The regulations define new and material evidence as evidence 
that was not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

The August 1996 social worker's note was not in the claims 
folder at the time of the May 1962 RO rating action.  
Therefore it had not previously been submitted to agency 
decisionmakers.  It refers to the right calf injury and it 
therefore specific to the matter under consideration.  The 
question is whether it is cumulative or redundant or so 
significant that it must be considered.  

The Court addressed that question in Routen v. Brown, 10Vet. 
App. 183 (1997), aff'd, 142 F3d 1434 (1998).  In Routen the 
Court held the following:

The appellant's own statements that his 
condition worsened in service are also 
not probative of the issue at hand.  Lay 
assertions of medical causation, or in 
this case, of aggravation of a 
preexisting disease, cannot suffice to 
reopen a claim under 38 U.S.C. § 5108.  
Wilkinson v. Brown, 8 Vet. App. 263, 268 
(1995); see also Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  While the 
appellant is certainly capable of 
providing evidence of symptomatology, a 
layperson is generally not capable of 
opining on matters requiring medical 
knowledge, such as the condition causing 
or aggravating the symptoms.  See Stadin 
v. Brown, 8 Vet. App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

Based on the Court's holding, the Board has concluded that 
the statement recorded by the social worker was not material 
and does not provide a basis for reopening the veteran's 
claim.  

In reviewing the claim the Board notes that the RO applied 
the old, less liberal standard, for determining whether 
evidence was new and material which the Federal Circuit Court 
overturned in Hodge.  The Board considered whether or not the 
claim should be returned to the RO to be readjudicated.  In 
Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that 
before the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this instance the 
veteran had an opportunity to submit additional evidence and 
to request a hearing.  Returning the veteran's claim to the 
RO would only serve to delay his claim.  Furthermore, because 
the Board has utilized the newer, more liberal standard of 
review, and in light of the unique fact pattern involved in 
this case, no prejudice accrues to the veteran in this 
particular case, by the Board's review at this juncture.


ORDER

The claim for service connection for post-traumatic stress 
disorder is well grounded.  

New and material evidence has not been presented to reopen 
the claim for service connection for an injury to the right 
calf and the request to reopen the claim is denied.  


REMAND

As is noted above the regulations no longer require a clear 
diagnosis of post-traumatic stress disorder.  In this case 
one VA psychologist noted that a diagnosis of post-traumatic 
stress disorder needed to be ruled out.  This implies that 
further examination and evaluation must be conducted.  That 
assessment was made subsequent to the VA examination which 
found no mental disorder.  

The veteran has asserted that his inservice stressor was 
exposure to burn victims while serving on active duty in 
Nagasaki.  In finding the claim well grounded the Court 
stated that for the purposes of determining if a claim was 
well grounded lay evidence of a stressor in service was 
presumed to be credible.  See King v. Brown, 5 Vet. App. 19, 
21 (1993).  The Board has noted that the veteran has never 
asserted that he was engaged in combat.  In his statements he 
clearly wrote that he was sent to Nagasaki after the end of 
the war.  

Where as here the veteran did not engage in combat with the 
enemy, the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In such a case 
the regulations require verification of the veteran's claimed 
in-service stressors.  

The Veterans Benefits Administration Manual, M21-1, Part III, 
Chapter 5, Part 5.14, specify how to request verification of 
a stressor of a Marine who served prior to 1956.  The RO 
should request verification from the Marine Corp Historical 
Center.  

As is set out above, the RO denied the claim for service 
connection for swelling and soreness of the left testicle in 
May 1962.  The RO received the veteran's VA records in June 
1962.  They revealed that in July 1961 the veteran was 
treated for a left varicocele and a left varicocelectomy was 
performed.  

According to 38 U.S.C.A. § 3.156(d) (Supp. 1962) as of 
January 1, 1962, the governing regulation provided as 
follows:  "Evidence received prior to the expiration of the 
appeal period will be considered by the adjudicating agency 
of original jurisdiction and will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period."  

In the recent case of Muehl v. West, 13 Vet. App. 159 (1999) 
the Court interpreted the analogous current regulatory 
provision, 38 C.F.R. § 3.156(b), in part as follows:

When a claim is filed and the RO renders 
an adverse decision, the claimant has the 
right to disagree with that decision by 
filing an NOD within one year from the 
date of mailing of notice of the 
decision.  38 U.S.C. § 7105(b)(1).  
However, "new and material evidence 
received prior to the expiration of the 
appeal period . . . will be considered as 
having been filed in connection with the 
claim which was pending at the beginning 
of the appeal period."  38 C.F.R. § 
3.156(b).  Here, the RO rendered an 
adverse decision in September 1993.  
Thus, if new and material evidence was 
presented or secured on behalf of the 
appellant before September 1994, it will 
be considered as having been filed in 
connection with his December 9, 1992, 
application to reopen his claim (the 
claim which was pending at the beginning 
of the appeal period).  

Because the SSA records were received 
within the appeal period, the Court holds 
that the September 1993 RO decision was 
not a final decision.  The Board erred in 
determining that the January 1994 receipt 
of SSA records was a claim to reopen a 
previously disallowed claim.  Even if the 
September 1993 RO decision made in the 
absence of his pending SSA records was 
lawful, cf. Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  

In this case VA records which demonstrated the veteran had 
the claimed disability were received within one year of the 
date the veteran was notified that his claim was denied.  The 
RO did not readjudicate the claim and consider those 
additional records.  Accordingly the May 1962 rating action 
did not become final.  

When the veteran requested service connection for the left 
testicle in November 1996 the RO adjudicated the claim as a 
request to reopen and denied the claim on the basis that new 
and material evidence had not been submitted to reopen the 
claim.  The RO applied the standard that new and material 
evidence must present the possibility that the outcome of the 
decision might change.  In Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) the Federal Circuit Court of Appeals (Federal 
Circuit) held that the "Colvin test" was an incorrect test 
to evaluate whether new evidence was material.  

For the above reasons the veteran's claim for service 
connection for an injury to the left testicle must be 
returned to the RO to be adjudicated on a de novo basis.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  Accordingly, this 
case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for PTSD or an injury to the left 
testicle.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressor(s) to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service such as dates, 
places, detailed descriptions of events, 
and any other identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail.  

3.  Then, the RO should review the file 
and prepare an administrative summary of 
all claimed stressors.  The RO should 
thereafter use all available resources, 
including the Marine Corp Historical 
Center, to obtain any information which 
might corroborate the veteran's alleged 
stressors.

4.  If any of the alleged stressors are 
verified, the RO should schedule the 
veteran for an examination by a 
psychiatrist to determine the nature and 
extent of any psychiatric disability 
found to be present.  All indicated tests 
and studies should be conducted.  The 
claims file must be made available to the 
examiner prior to the examination.  
Utilizing only the verified stressors 
listed in the administrative summary, the 
examiner should rule in or out a 
diagnosis of PTSD.  If a diagnosis of 
PTSD is rendered, the criteria upon which 
such diagnosis is made must be indicated.  
The complete rationale for all opinions 
expressed must be fully explained.

5.  The RO should readjudicate the 
veteran's claim for service connection 
for injury to the left testicle on a de 
novo basis, to include accomplishing any 
additional evidentiary development deemed 
appropriate.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with an appropriate 
supplemental statement of the case and be given the 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



